DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Arguments 
Applicant’s arguments, see Applicant’s response, filed 02/25/2021, with respect to the rejection(s) of claim(s) 1,4-8,11-15 and 18-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ikegaya (US 8407702 B2).

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 12 “virtual machine of the fist subnet " should read “virtual machine of the first subnet "
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, 8, 13, and 15 are  rejected under 35 U.S.C. 103 as being unpatentable over Johnsen (US 2013/0019303 A1) in view of Kollu (US 10503442 B2), further in view of Strandzhez (US 2017/0005861 A1), and further in view of Ikegaya (US 8407702 B2).
Regarding Claim 1, 8, 15

Johnsen teaches:



(¶30 fig. 2 A subnet management agent (SMA) component 206, which is implemented in firmware 204 on the HCA 202, can communicate with other nodes in the IB fabric 200 via the switch port 211 (switch)); 
a subnet manager (¶30 fig. 2 A subnet management agent (SMA) (subnet manager) component 206, which is implemented in firmware 204 on the HCA 202, can communicate with other nodes in the IB fabric 200 via the switch port 211); 
a host channel adapter (¶30 fig. 2 A subnet management agent (SMA) component 206, which is implemented in firmware 204 on the HCA 202 (host channel adapter), can communicate with other nodes in the IB fabric 200 via the switch port 211);

Johnsen does not teach:

receiving, by a migration manager module of the subnet manager and from the host channel adapter, a request to register a virtual host channel adapter (vHCA) of a virtual machine of the first subnet, the request comprising a virtual machine identifier (VM-ID) and a virtual host channel adapter instance ID associated with the vHCA, wherein the vHCA is one of a plurality of vHCAs defined for the virtual machine of the fist subnet;

querying, by the migration manger module of the subnet manager, an associated cache for configuration policies, the query comprising the VM-ID and the virtual host channel adapter instance ID; 

receiving, in response to the query and by the migration manager module of the subnet manager, one or more returned configuration policies; and 

providing to the requesting host channel adapter, the received one or more configuration policies.

Kollu teaches:

receiving, by a migration manager module of the subnet manager and from the host channel adapter, a request to register a virtual host channel adapter (vHCA) of a virtual machine of the first subnet (fig. 14A and 14B col 8 lines 45-67 HBA Host Bus Adapter (Host channel adapter) registers with VMFS (virtual machine file system) and provides its capabilities.  This can be done using the hypervisor storage API 228.  In operation 1002 the HBA queries (request to register) to register with VMFS by determining the capabilities of VMFS (migration manager module of the subnet manager) as compared to the HBA, HBA provides the fabric capabilities to VMFS and in operation 1006 indicates that the HBA is ready for operation, fig. 16 col 9 lines 1-20 HBA provides VMIDs); 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Johnsen in light of Kollu in order to provide operation of storage area networks with attached hosts running virtualization software and having a plurality of virtual machines, maximizing the use of the hardware resources in the network, particularly the host or server hardware (Kollu col 1 lines 25-45).

Johnsen-Kollu does not teach:

the request comprising a virtual machine identifier (VM-ID) and a virtual host channel adapter instance ID associated with the vHCA, wherein the vHCA is one of a plurality of vHCAs defined for the virtual machine of the fist subnet;

querying, by the migration manger module of the subnet manager, an associated cache for configuration policies, the query comprising the VM-ID and the virtual host channel adapter instance ID; 

receiving, in response to the query and by the migration manager module of the subnet manager, one or more returned configuration policies; and 

providing to the requesting host channel adapter, the received one or more configuration policies.

Strandzhez teaches:

querying, by the migration manger module of the subnet manager, an associated cache for configuration policies (¶32 cache memories ¶75 L-bridge and R-bridge adapters within the proxy servers (migration manger module of the subnet manager) of a logical bridge stores configuration information 1904 that may be variously ordered (querying), Each host data structure, such as host data structure 1902, may include an identifier for the host system 1906 (VMID)); 

(fig. 19 ¶32 cache memories ¶75 L-bridge and R-bridge adapters within the proxy servers (migration manger module of the subnet manager) of a logical bridge stores configuration information 1904 that may be variously ordered (receiving configuration policies), Each host data structure, such as host data structure 1902, may include an identifier for the host system 1906 (VMID)); and 

providing to the requesting host channel adapter, the received one or more configuration policies (¶75 fig. 19 host data structure 1902, which references (providing to the remote Host connected to the management server through the logical bridge) stored configuration data).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Johnsen-Kollu-Ikegaya in light of Strandzhez in order to provide aggregation of computers into distributed computing systems and, in particular, to methods and systems for 
efficient communications between management servers and remote host systems using a wide area network (Strandzhez ¶1).

Johnsen-Kollu-Strandzhez does not teach:

the request comprising a virtual machine identifier (VM-ID) and a virtual host channel adapter instance ID associated with the vHCA, wherein the vHCA is one of a plurality of vHCAs defined for the virtual machine of the fist subnet;

the query comprising the VM-ID and the virtual host channel adapter instance ID; 

Ikegaya teaches:

the request comprising a virtual machine identifier (VM-ID) and a virtual host channel adapter instance ID associated with the vHCA, wherein the vHCA is one of a plurality of vHCAs defined for the virtual machine of the fist subnet (col 8 lines 30-45 migration preparation is received in step 857, col 9 lines 60-67 migration-destination VM are registered to the VM definition information table 400, col 6 lines 1-50 FIG. 4 shows a configuration of the VM definition information table 400, A VM number field 410 keeps a serial VM number defined in the virtualizer (VM-ID), A virtual HBA field 450 keeps port information and a unique WWN to identify a virtual HBA of the VM (vHCA), VM definition information table 400 is created as VM configuration managing information to be stored in the auxiliary storage 220 (request for registration col 3 lines 45-55 migration request of the virtual machine is received, first unique information as unique information of the virtual machine as a target of the migration request);

the query comprising the VM-ID and the virtual host channel adapter instance ID (col 8 lines 30-45 migration preparation is received in step 857, col 9 lines 60-67 migration-destination VM are registered to the VM definition information table 400, col 6 lines 1-50 FIG. 4 shows a configuration of the VM definition information table 400, A VM number field 410 keeps a serial VM number defined in the virtualizer (VM-ID), A virtual HBA field 450 keeps port information and a unique WWN to identify a virtual HBA of the VM (vHCA), VM definition information table 400 is created as VM configuration managing information to be stored in the auxiliary storage 220 (request for registration col 3 lines 45-55 migration request of the virtual machine is received, first unique information as unique information of the virtual machine as a target of the migration request)
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Johnsen-Kollu-Strandzhez in light of Ikegaya in order to provide a computer system capable of moving a virtual machine from a first physical machine to a second physical machine independently of the managing server (Ikegaya col 3 lines 25-35).


Regarding Claim 6, 13,  
Johnsen-Kollu-Strandzhez-Ikegaya teaches:

The method of claim 1.

Kollu teaches:
The method of claim 1, wherein the host channel adapter comprises a control circuit including a processor and a memory, and at least one port operative to connect the HCA to a subnet (col 8 lines 47-67 HBA port goes online and performs initial fabric operations (HBA port connecting HBA to fabric subnet).  In operation 1005 the HBA provides the fabric capabilities to VMFS and in operation 1006 indicates that the HBA is ready for operation); and 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Johnsen (Kollu col 1 lines 25-45).

Strandzhez teaches:

wherein the host channel adapter comprises a migration manager agent, wherein the migration manager agent receives the one or more configuration policies provided by the migration manager of the subnet manager (fig. 19 ¶32 cache memories ¶75 L-bridge and R-bridge adapters within the proxy servers (migration manger module of the subnet manager) of a logical bridge stores configuration information 1904 that may be variously ordered (receiving configuration policies), Each host data structure, such as host data structure 1902, may include an identifier for the host system 1906 (VMID)).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Johnsen-Kollu in light of Strandzhez in order to provide aggregation of computers into 
distributed computing systems and, in particular, to methods and systems for 
efficient communications between management servers and remote host systems using a wide area network (Strandzhez ¶1).


Claims 4, 5, 11, 12,  18, and 19 are  rejected under 35 U.S.C. 103 as being unpatentable over Johnsen-Kollu-Strandzhez-Ikegaya as applied to claim 1 above, and further in view of Ayala (US 9582319 B2).

Regarding Claim 4, 11, 18
Johnsen-Kollu-Strandzhez-Ikegaya teaches:

The method of claim 1.

Johnsen-Kollu-Strandzhez-Ikegaya does not teach:

The method of claim 1, wherein the virtual machine of the subnet is undergoing start up.



The method of claim 1, wherein the virtual machine of the subnet is undergoing start up (col 1 line 50-67 migrating a virtual machine across network separated data centers, migrating a minimal state of the virtual machine executing on a first computer in the first subnet from the first computer to a second computer in the second subnet via a network link, Using the minimal state, the virtual machine is started (virtual machine of the subnet is undergoing start up) in the second computer).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Johnsen-Kollu-Strandzhez-Ikegaya in light of Ayala in order to provide migration of virtual 
machines across network (e.g., wide area network or WAN) separated data centers (e.g., storage clouds) (Ayala col 1 line 5-10).

Regarding Claim 5, 12, 19  

Johnsen-Kollu-Strandzhez-Ikegaya-Ayala teaches:


The method of claim 1.

Ayala teaches:

The method of claim 1, wherein the virtual machine of the subnet is undergoing migration (col 1 line 50-67 migrating a virtual machine across network separated data centers, migrating a minimal state of the virtual machine executing on a first computer in the first subnet from the first computer to a second computer in the second subnet via a network link, Using the minimal state, the virtual machine is started in the second computer). Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Johnsen-Kollu-Strandzhez-Ikegaya in light of Ayala in order to provide migration of virtual 
machines across network (e.g., wide area network or WAN) separated data centers (e.g., storage clouds) (Ayala col 1 line 5-10).



s 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Johnsen-Kollu-Strandzhez-Ikegaya as applied to claim 6 above, and further in view of Dumitriu (US 20140195666 A1).


Regarding Claim 7, 14,  
Johnsen-Kollu-Strandzhez-Ikegaya teaches:

The method of claim 6.

Johnsen-Kollu-Strandzhez-Ikegaya does not teach: 

The method of claim 6, wherein the migration manager additionally receives, in addition to the one or more returned configuration policies, one or more virtual port (vPort) policies, the one or more vPort policies being stored at the associated cache.

Dumitriu teaches:
The method of claim 6, wherein the migration manager additionally receives, in addition to the one or more returned configuration policies, one or more virtual port (vPort) policies, the one or more vPort policies being stored at the associated cache (¶47 retrieving the configuration of the virtual port and the device associated with the virtual port from the shared database, ¶31 may store or cache the mapping of network interfaces to interface set identifiers locally on the node, ¶46 To improve efficiency, at least a portion of the virtual network topology and virtual device configuration information may be cached locally on individual nodes).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Johnsen-Kollu-Strandzhez-Ikegaya in light of Dumitriu in order to improve efficiency due to a portion of the virtual network topology and virtual device configuration information being cached locally on individual nodes (Dumitriu ¶46)






Regarding Claim 20  

Johnsen-Kollu-Strandzhez-Ikegaya-Dumitriu  teaches:

The non-transitory computer readable storage medium of claim 15.

Kollu teaches:

The non-transitory computer readable storage medium of claim 15, wherein the host channel adapter comprises a control circuit including a processor and a memory, and at least one port operative to connect the HCA to a subnet (col 8 lines 47-67 HBA port goes online and performs initial fabric operations (HBA port connecting HBA to fabric subnet).  In operation 1005 the HBA provides the fabric capabilities to VMFS and in operation 1006 indicates that the HBA is ready for operation); and 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Johnsen in light of Kollu in order to provide operation of storage area networks with attached hosts running virtualization software and having a plurality of virtual machines, maximizing the use of the hardware resources in the network, particularly the host or server hardware (Kollu col 1 lines 25-45).

Strandzhez teaches:

wherein the host channel adapter comprises a migration manager agent, wherein the migration manager agent receives the one or more configuration policies provided by the migration manager of the subnet manager (fig. 19 ¶32 cache memories ¶75 L-bridge and R-bridge adapters within the proxy servers (migration manger module of the subnet manager) of a logical bridge stores configuration information 1904 that may be variously ordered (receiving configuration policies), Each host data structure, such as host data structure 1902, may include an identifier for the host system 1906 (VMID)).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Johnsen-Kollu in light of Strandzhez in order to provide aggregation of computers into 
distributed computing systems and, in particular, to methods and systems for 
efficient communications between management servers and remote host systems using a wide area network (Strandzhez ¶1).
 


wherein the migration manager additionally receives, in addition to the one or more returned configuration policies, one or more virtual port (vPort) policies, the one or more vPort policies being stored at the associated cache (¶47 retrieving the configuration of the virtual port and the device associated with the virtual port from the shared database, ¶31 may store or cache the mapping of network interfaces to interface set identifiers locally on the node, ¶46 To improve efficiency, at least a portion of the virtual network topology and virtual device configuration information may be cached locally on individual nodes).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Johnsen-Kollu-Strandzhez-Ikegaya in light of Dumitriu in order to improve efficiency due to a portion of the virtual network topology and virtual device configuration information being cached locally on individual nodes (Dumitriu ¶46)





















Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN M GIDADO whose telephone number is (571)272-4227.  The examiner can normally be reached on Monday -Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUWATOSIN M GIDADO/Examiner, Art Unit 2445   

/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445                                                                                                                                                                                                        03/26/2021